Citation Nr: 1643696	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-27 006		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased apportionment of the Veteran's compensation benefits in excess of $65.00.  


REPRESENTATION

Appellant represented by:  Pro se

Veteran represented by:  The American Legion   




ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Scouts from April 1946 to March 1949.  The appellant is the Veteran's spouse, who has been married to the Veteran since May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which increased an apportionment of the Veteran's VA benefits to the appellant to $65.00.  

The Board notes that the Veteran was adjudicated to be incompetent in a September 2013 rating decision and that his daughter was subsequently appointed as his custodian to receive and disburse VA funds.  However, the fiduciary has not prosecuted the Veteran's appeal.  38 C.F.R. § 20.301(c) (2015) (notwithstanding the fact that a fiduciary may have been appointed for a claimant, an appeal filed by a claimant will be accepted).  The Board has therefore only listed the Veteran as a party to this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, having reviewed the record evidence, the Board finds that a remand is necessary before the instant claim can be adjudicated on the merits.

In general, all or any part of a veteran's compensation may be apportioned on behalf of a spouse and children if the Veteran is not residing with the spouse and children, and the Veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  See 38 U.S.C.A. § 5307(a) (West 2014); 38 C.F.R. § 3.450(a) (2015).  

In January 2012, the RO granted an apportionment of the Veteran's VA benefits to his estranged spouse and awarded $25.00, effective January 1, 2011.  In the January 2014 decision, the RO then increased the apportioned share of the Veteran's VA benefits to the appellant to $65.00, effective January 1, 2011.   This is a contested claim, as the grant of apportionment resulted in a loss of benefits to the Veteran.  As a contested claim, special procedural regulations are applicable.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102, 20.501, 20.713(a) (2015).  

In this case, the record does not reflect that the Veteran was advised of the substance of the appellant's appeal.  See 38 U.S.C.A. § 7105(A) (West 2014); 38 C.F.R. § 19.102.  In this regard, while a May 2014 statement of the case (SOC) was issued to the Veteran and the appellant, and the appellant timely filed a July 2014 substantive appeal (via VA Form 9), the Veteran was not provided with a notice of or furnished with the content of the appellant's substantive appeal.  See 38 C.F.R. § 19.102.  In a simultaneously contested claim, when a substantive appeal is filed, the content of such substantive appeal is to be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  In this regard, a July 2014 correspondence from the Veteran's daughter, submitted to VA after issuance of the May 2014 SOC, expresses that the Veteran "used to receive monthly benefit of $315.50 but now it was reduced to [$]249.27" and that he "want[s] to know why is this so?"  As the record reflects that the referenced payment reduction represents the increased apportionment award of $65.00 to the appellant, and the July 2014 correspondence indicates that the Veteran may not be aware of that information, a remand is necessary to furnish him with a copy of the appellant's substantive appeal such that he is provided with "information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim."  38 C.F.R. § 19.102.  The Veteran should then be allowed a period of 30 days to file a brief or argument in answer to the appellant's substantive appeal.  See 38 C.F.R. § 20.502 (2015). 

Furthermore, a veteran's benefits will not be apportioned for legal spouse of the veteran if it has been determined that she has lived with another person and held herself out openly to the public to be the spouse of such other person, and no apportionment to the spouse will be made thereafter unless there has been a reconciliation.  38 C.F.R. § 3.458(c).  In an October 2008 correspondence, the Veteran expressed that after his legal spouse "had abandoned [him] for 15 years," she is now "in Manila living with [another] man."  On remand, the RO should undertake efforts to clarify the appellant's current marital/living arrangement status for purposes of adjudicating the instant appeal.  

In addition, given the time that will pass during the processing of this remand, the RO should ask that the Veteran and the appellant provide pertinent financial information, to include updated Financial Status Reports (via VA Form 5655) with supporting documentation, as deemed appropriate. 




Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that his legal spouse is requesting an increase in the amount of apportionment of the Veteran's VA benefits in excess of $65.00, and furnish the Veteran with a copy of the appellant's substantive appeal filed in July 2014.  Then, allow the Veteran a period of 30 days to file a brief or argument in answer thereto in accordance with 38 C.F.R. § 20.502 (2015). 

2.  Provide the Veteran and the appellant an opportunity to submit additional evidence pertinent to the instant appeal and undertake efforts to clarify the appellant's current marital/living arrangement status for purposes of adjudicating the instant appeal.  The RO should specifically ask that the Veteran and the appellant complete an updated Financial Status Report (via VA Form 5655), with supporting documentation as deemed appropriate.  Then, associate all information received with the claims folder.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, a supplemental statement of the case should be issued to the parties and their representatives, if any.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






